Exhibit 10.2

INCENTIVE STOCK OPTION AGREEMENT

ELECTROMED, INC.
2014 EQUITY INCENTIVE PLAN

          THIS AGREEMENT, made effective as of this ____ day of ____________,
20__, by and between Electromed, Inc., a Minnesota corporation (the “Company”),
and __________________ (“Participant”).

W I T N E S S E T H:

          WHEREAS, Participant on the date hereof is an Employee of the Company
or one of its Subsidiaries; and

          WHEREAS, the Company wishes to grant an incentive stock option to
Participant to purchase shares of the Company’s Common Stock pursuant to the
Company’s 2014 Equity Incentive Plan (the “Plan”); and

          WHEREAS, the Administrator of the Plan has authorized the grant of an
incentive stock option to Participant and has determined that, as of the
effective date of this Agreement, the fair market value of the Company’s Common
Stock is $___ per share;

          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

          1.       Grant of Option. The Company hereby grants to Participant on
the date set forth above (the “Date of Grant”), the right and option (the
“Option”) to purchase all or portions of an aggregate of ____________________
(__________) shares of Common Stock at a per share price of $______ on the terms
and conditions set forth herein, and subject to adjustment pursuant to Section
13 of the Plan. This Option is intended to be an incentive stock option within
the meaning of Section 422, or any successor provision, of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations thereunder, to the
extent permitted under Code Section 422(d). However, to the extent this Option
fails to satisfy the requirements of Code Section 422, the Option will be deemed
to be a nonqualified stock option.

--------------------------------------------------------------------------------



          2.       Duration and Exercisability.

                    a.          General. The term during which this Option may
be exercised shall terminate on the close of business on ____________, 20__,
except as otherwise provided in Paragraphs 2(b) through 2(e) below. This Option
shall become exercisable according to the following schedule:

[INSERT VESTING SCHEDULE]

Once the Option becomes exercisable to the extent of one hundred percent (100%)
of the aggregate number of shares specified in Paragraph 1, Participant may
continue to exercise this Option under the terms and conditions of this
Agreement until the termination of the Option as provided herein. If, upon an
exercise of this Option, Participant does not purchase the full number of shares
which Participant is then entitled to purchase, Participant may purchase upon
any subsequent exercise prior to this Option’s termination such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.

                    b.          Termination of Employment for Cause. If
Participant’s employment with the Company or any Subsidiary is terminated for
Cause, as defined below, the unexercised portion of this Option shall
immediately expire, and all rights of Participant under this Option shall be
forfeited.

                    For purposes of this Section 2, “Cause” shall mean (i) the
conviction of Participant for the commission of any felony, (ii) the commission
by Participant of any crime involving moral turpitude (e.g., larceny,
embezzlement) which results in harm to the business, reputation, prospects or
financial condition of the Company or any Affiliate, or (iii) a disciplinary
discharge pursuant to the terms of the Company’s management handbooks or
policies as in effect at the time.

                    c.          Termination of Employment (other than for Cause,
Disability or Death). If Participant’s employment with the Company or any
Subsidiary is terminated for any reason other than for Cause, disability or
death, this Option shall completely terminate on the earlier of: (i) the close
of business on the three-month anniversary date of such termination of
employment; and (ii) the expiration date of this Option stated in Paragraph 2(a)
above. In such period following the termination of Participant’s employment,
this Option shall be exercisable only to the extent the Option was exercisable
on the vesting date immediately preceding such termination of employment, but
had not previously been exercised. To the extent this Option was not exercisable
upon such termination of employment, or if Participant does not exercise the
Option within the time specified in this Paragraph 2(c), all rights of
Participant under this Option shall be forfeited.

                    d.          Disability. If Participant’s employment
terminates because of disability (as defined in Code Section 22(e), or any
successor provision), this Option shall terminate on the earlier of: (i) the
close of business on the twelve-month anniversary date of such termination of
employment; and (ii) the expiration date of this Option stated in Paragraph 2(a)
above. In such period following the termination of Participant’s employment,
this Option shall be exercisable only to the extent the Option was exercisable
on the vesting date immediately preceding such termination of employment, but
had not previously been exercised. To the extent this Option was not exercisable
upon such termination of employment, or if Participant does not exercise the
Option within the time specified in this Paragraph 2(d), all rights of
Participant under this Option shall be forfeited.

--------------------------------------------------------------------------------



                    e.          Death. In the event of Participant’s death, this
Option shall terminate on the earlier of: (i) the close of business on the
twelve-month anniversary of the date of Participant’s death; and (ii) the
expiration date of this Option stated in Paragraph 2(a) above. In such period
following Participant’s death, this Option may be exercised by the person or
persons to whom Participant’s rights under this Option shall have passed by
Participant’s will or by the laws of descent and distribution only to the extent
the Option was exercisable on the vesting date immediately preceding the date of
Participant’s death, but had not previously been exercised. To the extent this
Option was not exercisable upon the date of Participant’s death, or if such
person or persons fail to exercise this Option within the time specified in this
Paragraph 2(e), all rights under this Option shall be forfeited.           

          3.       Manner of Exercise.

                    a.          General. The Option may be exercised only by
Participant (or other proper party in the event of death or incapacity), subject
to the conditions of the Plan and subject to such other administrative rules as
the Administrator may deem advisable, by delivering within the option period
written notice of exercise to the Company at its principal office. The notice
shall state the number of shares as to which the Option is being exercised and
shall be accompanied by payment in full of the option price for all shares
designated in the notice. The exercise of the Option shall be deemed effective
upon receipt of such notice by the Company and upon payment that complies with
the terms of the Plan and this Agreement. The Option may be exercised with
respect to any number or all of the shares as to which it can then be exercised
and, if partially exercised, may be so exercised as to the unexercised shares
any number of times during the option period as provided herein.

                    b.          Form of Payment. Subject to the approval of the
Administrator, payment of the exercise price by Participant may be (i) in cash,
or with a personal check or certified check, (ii) by the transfer from the
Participant to the Company of previously acquired unencumbered shares of Common
Stock, (iii) through the withholding of shares of Common Stock from the number
of shares otherwise issuable upon the exercise of the Option (e.g., a net share
settlement), (iv) through broker-assisted cashless exercise if such exercise
complies with applicable securities laws and any insider trading policy of the
Company, (v) such other form of payment as may be authorized by the
Administrator, or (vi) by a combination thereof.

                    In the event the Participant elects to pay the exercise
price in whole or in part with previously acquired shares of Common Stock or
through a net share settlement, the then-current Fair Market Value of the Common
Stock delivered or withheld shall equal the total exercise price for the shares
being purchased in such manner. Participant acknowledges that, if the
Participant elects to pay the exercise price with previously acquired shares of
Common Stock, a net share settlement or broker-assisted cashless exercise, then
to the extent that any shares surrendered, withheld or sold were acquired
through the exercise by Participant of an incentive stock option (including this
Option), such surrender, withholding or sale may be considered a “disqualifying
disposition” under Code Section 422.

                    For purposes of this Agreement, “previously acquired” shares
of Common Stock means shares of Common Stock which the Participant has owned for
at least six (6) months prior to the exercise of the Option (or for such period
of time, if any, required by applicable accounting principles).

--------------------------------------------------------------------------------



                    c.          Stock Transfer Records. As soon as practicable
after the effective exercise of all or any part of the Option, Participant shall
be recorded on the stock transfer books of the Company as the owner of the
shares purchased, and the Company shall deliver to Participant one or more duly
issued stock certificates evidencing such ownership, or, if requested by
Participant and permitted by the Company’s governing documents, its designated
agent, and applicable law, shall cause the purchased shares to be issued in book
entry form. All requisite original issue or transfer documentary stamp taxes
shall be paid by the Company.

          4.       General Provisions.

                    a.          Employment or Other Relationship; Rights as
Shareholder. This Agreement shall not confer on Participant any right with
respect to the continuance of employment or any other relationship with the
Company or any of its Subsidiaries, nor will it interfere in any way with the
right of the Company to terminate such employment or relationship. Nothing in
this Agreement shall be construed as creating an employment contract for any
specified term between Participant and the Company or any Affiliate. Participant
shall have no rights as a shareholder with respect to shares subject to this
Option until such shares have been issued to Participant (or, if permitted, a
book entry made) upon exercise of this Option. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 13 of the Plan.

                    b.          280G Limitations. Notwithstanding anything in
the Plan, this Agreement or in any other agreement, plan, contract or
understanding entered into from time to time between Participant and the Company
or any of its Subsidiaries to the contrary (except an agreement that expressly
modifies or excludes the application of this Paragraph 4(b)), the exercisability
of this Option shall not be accelerated in connection with a Change of Control
to the extent that such acceleration, taking into account all other rights,
payments and benefits to which Participant is entitled under any other plan or
agreement, would constitute a “parachute payment” or an “excess parachute
payment” for purposes of Code Sections 280G and 4999, or any successor
provisions, and the regulations issued thereunder; provided, however, that the
Administrator, in its sole discretion and in accordance with applicable law, may
modify or exclude the application of this Paragraph 4(b).

                    c.          Securities Law Compliance. The exercise of all
or any parts of this Option shall only be effective at such time as the Company
and its counsel shall have determined that the issuance and delivery of Common
Stock pursuant to such exercise will not violate any state or federal securities
or other laws. If the issuance of such shares upon exercise is not registered
under a then-currently effective registration statement under the Securities Act
of 1933, as amended, the Participant may be required by the Company, as a
condition of the effectiveness of any exercise of this Option, to give any
written assurances that are necessary or desirable in the opinion of the Company
and its counsel to ensure the issuance complies with applicable securities laws,
including that all Common Stock to be acquired pursuant to such exercise shall
be held, until such time that such Common Stock is registered and freely
tradable under applicable state and federal securities laws, for Participant’s
own account without a view to any further distribution thereof; that the
certificates (or, if permitted, book entries) for such shares shall bear an
appropriate legend or notation to that effect; and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.

--------------------------------------------------------------------------------



                    d.          Extension of Expiration Date. In the event that
the exercise of this Option would be prohibited solely because the issuance of
shares of Common Stock pursuant to the Option would violate applicable
securities laws, the Administrator may, in its sole discretion and in accordance
with Code Section 409A and the regulations, notices and other guidance of
general applicability thereunder, permit the expiration of the Option to be
tolled during such time as its exercise is so prohibited; provided,
however, that the expiration date may not thereby be extended more than 30 days
after the date the exercise first would no longer violate applicable securities
laws. Notwithstanding anything in the Plan or this Agreement to the contrary, if
the expiration date is extended in accordance with this Paragraph 4(d) beyond a
term of ten years from the Date of Grant, this Option shall be deemed to be a
nonqualified stock option.

                    e.          Mergers, Recapitalizations, Stock Splits, Etc.
Except as otherwise specifically provided in any employment, change of control,
severance or similar agreement executed by the Participant and the Company,
pursuant and subject to Section 13 of the Plan, certain changes in the number or
character of the Common Stock of the Company (through sale, merger,
consolidation, exchange, reorganization, divestiture (including a spin-off),
liquidation, recapitalization, stock split, stock dividend or otherwise) shall
result in an adjustment, reduction or enlargement, as appropriate, in
Participant’s rights with respect to any unexercised portion of the Option
(i.e., Participant shall have such “anti-dilution” rights under the Option with
respect to such events, but, subject to the Administrator’s discretion, shall
not have “preemptive” rights).

                    f.          Shares Reserved. The Company shall at all times
during the term of this Agreement reserve and keep available such number of
shares as will be sufficient to satisfy the requirements of this Agreement.

                    g.          Withholding Taxes. To permit the Company to
comply with all applicable federal and state income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that, if
necessary, all applicable federal and state payroll, income, or other taxes are
withheld from any amounts payable by the Company to the Participant. If the
Company is unable to withhold such federal and state taxes, for whatever reason,
the Participant hereby agrees to pay to the Company an amount equal to the
amount the Company would otherwise be required to withhold under federal or
state law. Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit Participant to satisfy such
withholding tax obligations, in whole or in part by: (i) delivering shares of
Common Stock, or (ii) electing to have the Company withhold shares of Common
Stock otherwise issuable to the Participant as a result of the exercise of the
Option. In either case, such shares shall have a Fair Market Value, as of the
date the amount of tax to be withheld is determined under applicable tax law,
equal to the statutory minimum amount required to be withheld for tax purposes.
Participant acknowledges that, if the shares delivered or withheld to satisfy
such withholding tax obligations were acquired through the exercise of an
incentive stock option (including this Option), such delivery or withholding of
such shares may result in a “disqualifying disposition” under Code Section 422.
The Participant’s request to deliver shares or to have shares withheld for
purposes of such withholding tax obligations shall be made on or before the date
that triggers such obligations, or, if later, the date that the amount of tax to
be withheld is determined under applicable tax law, and shall be irrevocable on
such date if approved by the Administrator. Participant’s request shall comply
with such rules as the Administrator may adopt to assure compliance with Rule
16b-3, if applicable.

--------------------------------------------------------------------------------



                    h.         Nontransferability. During the lifetime of
Participant, the Option shall be exercisable only by Participant or by the
Participant’s guardian or other legal representative, and shall not be
assignable or transferable by Participant, in whole or in part, other than by
will or by the laws of descent and distribution.

                    i.          2014 Equity Incentive Plan. The Option evidenced
by this Agreement is granted pursuant to the Plan, a copy of which Plan has been
made available to Participant and is hereby incorporated into this Agreement.
This Agreement is subject to and in all respects limited and conditioned as
provided in the Plan. All capitalized terms in this Agreement not defined herein
shall have the meanings ascribed to them in the Plan. The Plan governs this
Option and, in the event of any questions as to the construction of this
Agreement or in the event of a conflict between the Plan and this Agreement, the
Plan shall govern, except as the Plan otherwise provides.

                    j.          Lockup Period Limitation. Participant agrees
that in the event the Company advises the Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, the Participant will execute any lock-up
agreement the Company and the underwriter(s) deem necessary or appropriate, in
their sole discretion, in connection with such public offering.

                    k.          Blue Sky Limitation. Notwithstanding anything in
this Agreement to the contrary, in the event the Company makes any public
offering of its securities and it is determined that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state securities or Blue Sky law limitations with respect thereto, and such
determination is affirmed by the Board of Directors, unless the Board of
Directors determines otherwise, (i) the exercisability of this Option and the
date on which this Option must be exercised shall be accelerated, provided that
the Company agrees to give Participant 15 days’ prior written notice of such
acceleration; and (ii) any portion of this Option or any other option granted to
Participant pursuant to the Plan which is not exercised prior to or
contemporaneously with such public offering shall be canceled. Notice shall be
deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

                    l.          Affiliates. Participant agrees that, if
Participant is an “affiliate” of the Company or any Affiliate (as defined in
applicable legal and accounting principles) at the time of a Change of Control
(as defined in Section 1(f) of the Plan), Participant will comply with all
requirements of Rule 145 of the Securities Act of 1933, as amended, and the
requirements of such other applicable legal or accounting principles, and will
execute any documents necessary to ensure such compliance.

--------------------------------------------------------------------------------



                    m.         Stock Legend. The Administrator may require that
the certificates (or, if permitted, book entries) for any shares of Common Stock
purchased by Participant (or, in the case of death, Participant’s successors)
shall bear an appropriate legend or notation to reflect the restrictions of
Paragraph 4(c) and Paragraphs 4(j) through 4(l) of this Agreement; provided,
however, that failure to so endorse any of such certificates shall not render
invalid or inapplicable Paragraph 4(c) or Paragraphs 4(j) through 4(l).

                    n.          Scope of Agreement. This Agreement shall bind
and inure to the benefit of the Company and its successors and assigns and
Participant and any successor or successors of Participant permitted by
Paragraph 2 or Paragraph 4(h) above. This Award is expressly subject to all
terms and conditions contained in the Plan and in this Agreement and
Participant’s failure to execute this Agreement shall not relieve Participant
from complying with such terms and conditions.

                    o.          Choice of Law. The law of the state of Minnesota
shall govern all questions concerning the construction, validity, and
interpretation of this Plan, without regard to that state’s conflict of laws
rules.

                    p.          Severability. In the event that any provision of
this Plan shall be held illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining provisions of this Plan, and the Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included.

                    q.          Arbitration. Any dispute arising out of or
relating to this Agreement or the alleged breach of it, or the making of this
Agreement, including claims of fraud in the inducement, shall be discussed
between the disputing parties in a good faith effort to arrive at a mutual
settlement of any such controversy. If, notwithstanding, such dispute cannot be
resolved, such dispute shall be settled by binding arbitration. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator shall be a retired state or federal judge
or an attorney who has practiced securities or business litigation for at least
10 years. If the parties cannot agree on an arbitrator within 20 days, any party
may request that the chief judge of the District Court of Scott County, select
an arbitrator. Arbitration will be conducted pursuant to the provisions of this
Agreement, and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement. Limited civil discovery shall be permitted for the production of
documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Scott County,
Minnesota.

***Signature Page Follows***

--------------------------------------------------------------------------------



          ACCORDINGLY, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

 

 

 

 

 

ELECTROMED, INC.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

Participant

[Incentive Stock Option Agreement Signature Page]

--------------------------------------------------------------------------------